 


110 HR 1565 IH: Leadership PAC Limitation Act
U.S. House of Representatives
2007-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1565 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2007 
Mr. Capuano introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to prohibit the conversion of leadership PAC funds to personal use. 
 
 
1.Short TitleThis Act may be cited as the Leadership PAC Limitation Act.  
2.Prohibiting Conversion of Leadership PAC Funds to Personal Use 
(a)ProhibitionSection 313(b)(2) of the Federal Election Campaign Act of 1971 (2 U.S.C. 439(b)(2)) is amended by inserting after subsection (a) the following: or funds of a leadership PAC described in paragraph (3). 
(b)Leadership PAC DefinedSection 313(b) of such Act (2 U.S.C. 439a(b)) is amended by adding at the end the following new paragraph: 
 
(3)Leadership PAC definedIn this subsection, the term leadership PAC means a political committee which is directly or indirectly established, maintained, or controlled by a candidate for election for Federal office or an individual holding Federal office but is not an authorized committee of the candidate or individual, except that such term does not include any political committee of a political party.. 
3.Effective DateThe amendments made by this Act shall apply with respect to elections occurring on or after the date of the enactment of this Act. 
 
